

	

		III

		109th CONGRESS

		1st Session

		S. RES. 185

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1 (legislative

			 day, June 30), 2005

			Mr. Smith (for himself

			 and Mr. Nelson of Florida) submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding reform of the United Nations.

	

	

		Whereas, on July 28, 1945, the Senate

			 approved the resolution advising and consenting to the ratification of the

			 Charter of the United Nations by a vote of 89 to 2;

		Whereas

			 recent events, including the United Nations oil-for-food scandal and sexual

			 misconduct by United Nations peacekeepers, have led to declining public

			 confidence in the United Nations;

		Whereas

			 there is broad international agreement that the United Nations must reform its

			 existing policies, practices, and institutions in order to better manage the

			 interests of its 191 members and address the current threats to international

			 peace and security;

		Whereas

			 the future direction of the United Nations has recently been addressed in the

			 report of the Secretary-General’s High-level Panel on Threats, Challenges and

			 Change, issued on December 2, 2004, the report of the Secretary-General

			 entitled In Larger Freedom: Toward Development, Security and Human

			 Rights for All, issued on March 21, 2005, and the report of the

			 congressionally mandated Task Force on the United Nations, convened by the

			 United States Institute of Peace (USIP), entitled American Interests and

			 UN Reform, issued on June 15, 2005;

		Whereas

			 these reports call for comprehensive reform of the United Nations, including

			 overhauling basic management practices and building a more transparent,

			 accountable, efficient, and effective organization;

		Whereas

			 these reports highlight the deficiencies in the United Nations human rights

			 bodies, in particular the practice of allowing countries that have violated

			 human rights to sit on United Nations bodies that were established to monitor,

			 promote, and enforce human rights;

		Whereas

			 these reports highlight many serious problems with the United Nations

			 peacekeeping operations that need to be addressed while the peacekeepers are

			 deployed in critical situations around the world;

		Whereas

			 these reports discuss the question of United Nations Security Council reform in

			 an attempt to increase the effectiveness and credibility of the Security

			 Council and to enhance its capacity and willingness to act in the face of

			 threats;

		Whereas

			 the USIP Task Force emphasized the importance that any reform of the United

			 Nations Security Council must enhance its effectiveness and not in any way

			 detract from the Security Council’s efficiency and ability to act in accordance

			 with the Charter of the United Nations; and

		Whereas

			 the United Nations has an important role to play in providing a forum for

			 countries to discuss issues and resolve differences and to address the pressing

			 humanitarian issues and security threats of the day: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)declares that a credible, effective, and

			 reformed United Nations can play an important role in helping promote global

			 peace and security;

			(2)reaffirms that reform of the United Nations

			 Security Council would necessitate a revision of the Charter of the United

			 Nations, which would constitute a treaty revision requiring an affirmative vote

			 in the Senate by a two-thirds majority;

			(3)states that the United Nations and its

			 subsidiary bodies and agencies must be reformed, refocused, and made more

			 efficient, and must become more transparent and more accountable;

			(4)declares that oversight of the United

			 Nations must be improved, that the management systems and budgeting processes

			 of the institution must be updated and modified, and that protections for

			 whistleblowers employed by the United Nations must be implemented;

			(5)states that the United Nations Human Rights

			 Commission should be abolished and replaced by a United Nations Human Rights

			 Council or other body composed of governments that are committed to upholding

			 human rights;

			(6)declares that the reforms described above

			 must be implemented before the Senate will consider changes to the Charter of

			 the United Nations that require the advice and consent of the Senate;

			 and

			(7)urges the Secretary of State—

				(A)to provide the Senate the Secretary of

			 State's recommendations for reform of the United Nations; and

				(B)to consult fully and regularly with the

			 Senate as deliberations on United Nations reform progress.

				

